department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend m dollars amount n dollars amount p dollars amount q dollars amount dear you asked for advance approval of your scholarship and educational grant procedures under internal_revenue_code sec_4945 and sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding scholarships and educational grants based on the information you submitted and assuming you will conduct your programs as proposed we determined that your procedures for awarding scholarships and educational grants meet the requirements of code sec_4945 and sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under the scholarship grant program are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request g scholarship program your letter indicates that you will offer a scholarship program to qualifying individuals for private high school college or graduate work that will be applied to tuition and other necessities of the educational curriculum such as books and exam fees the purpose of these scholarships is to provide qualifying individuals with the ability to attend educational institutions to continue their education your aim is to find individuals who do not have financial means to pursue academic excellence and who if enabled to pursue academic studies at best-fit institutions are likely to make a difference in the world or a contribution to society the size of the scholarships will vary and will be dependent on factors such as available_resources financial need of the applicant and tuition and educational related expenses but will be up to m dollars per academic year the number awarded will be dependent upon the number of qualified applicants and available_resources you anticipate awarding anywhere between two and ten scholarships each year whenever possible you will award the scholarships to individuals who would not otherwise be able to attend school college or continue at the graduate or post-graduate level due to financial ability any qualified student interested in furthering his or her field of study in the united_states will be eligible for your scholarships which will not be limited to a particular level of study it may include high school college graduate or post-graduate level activities you will make the details of your scholarship program available to local middle and high school personnel and community-based organizations that work with qualified candidates as well as through your website eighth grade students will be eligible for your scholarship program on a need and aptitude capacity he or she must be or plan to become a candidate_for_a_degree at an eligible high school and must use the grant to pay for qualified_educational_expenses graduating high school students or equivalent and students seeking to continue their education at the college graduate or post-graduate level will be eligible on a need and aptitude capacity he or she must be or plan to become a candidate_for_a_degree at an eligible_educational_institution and must use the scholarships and grants to pay for qualified_educational_expenses scholarship recipients will not be limited to any particular school or institution however the educational institutions to which a potential recipient intends to attend must be described in sec_170 of the code when selecting recipients of scholarships you will not discriminate on the basis of race color creed age sex gender sexual preference or orientation disability or national or social origin recipients will be selected on an objective and nondiscriminatory basis g grant program the purpose of your grant program is to provide qualifed individuals with the ability to enrich their education in a formal setting and to provide students from lower income backgrounds with the opportunity to attend programs to enrich their academic experience hone their leaderships skills and provide opportunities for continued learning over the summer you will seek to level the playing field for lower income students by paying third party test preparation companies to provide tutoring or group courses to lower income students for the sat and or act the purpose of these grants is to increase students’ test scores and increase his or her chances of attending college and qualifying for scholarships that require minimum test scores you will also provide grants to help students attend college tours through organized tour groups to expose students to the different types of colleges and post-secondary education institutions available these grants would only be open to current middle or high school students the number of your grants will be dependent upon the number of qualified applicants and available_resources the grants would not exceed n dollars for summer programming p dollars for test prep or q dollars for college tours grant applications will be solicited annually grants are not renewable however recipients may reapply for a grant for a different educational enrichment activity rising eighth grade students are eligible for your grant program which is based on need and aptitude whenever possible you will award the grants to individuals who would not otherwise be able to attend programming or achieve academic excellence due to financial ability the grant applicant must provide links to the website for the program or test prep company they hope to attend as well as unofficial transcripts an essay application materials family income estimate and letters of recommendation grants may be used to further academic study over the summer increase standardized test prep or enrich post- secondary or career knowledge through other organizations a student could not request funds for a personal project but rather a formal course of study or test prep whenever possible the grant will be paid directly to the educational enrichment third party or school but if needed the recipient may apply for reimbursement of educational expenses in selecting individuals to receive both your scholarships and grants you will look at the applicant’s aptitude and potential based on past accomplishments prior academic performance and overall character applicants having the most promise in terms of academic ability and likelihood of growing and benefiting from the course of study will be selected the decisions will be non-biased and those best qualified most promising and most in need will be chosen the main criteria to be used in the selection of recipients of your scholarships and grants will be academic performance and financial need to qualify for renewal of a scholarship or grant recipients must demonstrate continued need and must maintain a passing grade point average and enrollment at their educational_institution your selection committee will consist of your board_of directors however your board_of directors may appoint a selection committee consisting of volunteers and or your directors neither your board_of directors the selection committee members their relatives nor any other disqualified persons will be in a position to receive a private benefit directly or indirectly from the award of any of the scholarships for all of your programs you represent you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purposes of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements
